Citation Nr: 1630782	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to claimed Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

3.  Entitlement to service connection for a lung disorder, to include asthma, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

4.  Entitlement to service connection for a liver disorder, claimed as due to non-service-connected diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

5.  Entitlement to service connection for a vision disorder claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

6.  Entitlement to service connection for a prostate disorder, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

7.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

8.  Entitlement to service connection for a nerve disorder, to include peripheral neuropathy of all extremities, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

9.  Entitlement to service connection for a kidney disorder, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

10.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

11.  Entitlement to service connection for obstructive sleep apnea, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

12.  Entitlement to service connection for a brain disorder, to include traumatic brain injury (TBI) and ischemic brain disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by different Department of Veterans Affairs (VA) Regional Offices (ROs).  

In May 2009, the RO in Columbia, South Carolina denied service connection for diabetes mellitus; heart unspecified; lung unspecified; liver damage; vision problems; prostate problems; sleep apnea; erectile dysfunction; acute and subacute peripheral neuropathy of the feet, shoulders, arms, and fingers; kidney unspecified; nerve unspecified; and GERD, claimed as stomach unspecified.

In August 2011, the RO in St. Petersburg, Florida denied service connection for ischemic heart disease (previously claimed as unspecified heart condition).

In pertinent part, in May 2013, the RO denied service connection for TBI (also claimed as ischemic brain disease).  

In March 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office; a transcript of that hearing is of record.  

Although the Veteran did not file a substantive appeal as to the brain disorder issue, following the December 2015 statement of the case,  VA continued to assert jurisdiction over that issue, as indicated by the taking of testimony on it during the March 2016 Board hearing.  As such, that issue properly remains on appeal and it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

For the sake of clarity, the Board has combined the separately adjudicated issues of a nerve disorder and peripheral neuropathy, as well as, a heart disorder and ischemic heart disease.  The Veteran is not prejudiced by this characterization as he can still be separately service-connected for such issues if deemed warranted.

The Board notes in passing that in the May 2013 rating decision, the RO also granted special monthly compensation based on aid and attendance, from August 17, 2011, and found that the Veteran was competent.  The Veteran has been in receipt of a 100 percent disability rating for schizophrenia since November 29, 1994.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided competent testimony that he underwent electroconvulsive therapy in service and had a head injury during service when a ship's hatch fell on his head.  He has reported symptoms of a TBI following these incidents.  An examination is warranted.

During VA treatment in June 23, 2009, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  The claim file shows that SSA requested medical records from VA in 1995.  VA has a duty to obtain SSA records.

During his March 2016 Board hearing, the Veteran also claimed that he had been hospitalized during service in Japan for a liver/stomach disorder and received electroshock therapy at the Great Lakes Naval Station.  VA has a duty to seek records of this treatment.

The Veteran has provided competent reports of undergoing electroshock treatment and having a head injury when a ship's hatch fell on his head.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the SSA and obtain any decisions and all medical records pertaining to the Veteran's claim for disability benefits. 

2.  The AOJ should obtain service treatment records regarding the Veteran's claimed treatment (made during the March 2016 Board hearing) for a liver/stomach disorder in Japan (while stationed on the U.S.S. Taluga) and electroshock therapy at the Great Lakes Naval Station, including any mental health treatment jacket or records of inpatient hospitalization.  

3.  Efforts to obtain these records should continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.  

4.  Only if records are obtained showing in-service herbicide exposure or otherwise suggest a link between the claimed disabilities and service, afford the Veteran a VA examination, by a physician, to determine whether he has developed: (i) diabetes mellitus, (ii) a heart disorder (to include ischemic heart disease), (iii) a vision disorder, (iv) a prostate disorder, (v) erectile dysfunction, (vi) a nerve disorder (to include peripheral neuropathy of all extremities), (vii) a kidney disorder, (viii) a stomach disorder, (to include GERD), (ix) a lung disorder (to include asthma), (x) a liver disorder, whether such disorders were caused or aggravated by a service-connected disability.

Following a review of the claims files, the VA examiner should offer an opinion on the following:

a)  Does the Veteran currently have: 

	(i) diabetes mellitus, 
(A) The examiner should clarify whether the Veteran has a current diagnosis of diabetes mellitus as the VA medical records are conflicting.  For example, on October 3, 2011 the VA medical provider specifically found that the diagnosis of diabetes that had previously been entered on the Veteran was not correct.  However, the next VA medical records still included a diagnosis of diabetes mellitus.  

	(ii) a heart disorder (to include ischemic heart 	disease),
(A)  The examiner should clarify whether the Veteran has a current heart disorder, to include ischemic heart disease.  During his March 2016 hearing the Veteran indicated that he had had a heart attack in 2005; however, a December 2010 VA medical record found no evidence of myocardial ischemia.  

	(iii) a vision disorder,

	(iv) a prostate disorder,

	(v) erectile dysfunction,

	(vi) a nerve disorder (to include peripheral 	neuropathy of all extremities),
 
	(vii) a kidney disorder,

	(viii) a stomach disorder (to include GERD),

	(ix) a lung disorder (to include asthma), 

	(x) a liver disorder, 

	(xi) sleep apnea, and/or

A current disability is one shown at any time since 2009, even if it has since resolved.

b)  Is it at least as likely as not that any of the above disorders that is shown currently is the result of a disease or injury in service?  

The examiner should specifically consider exposure to herbicides.

The fact that it may not have been recorded in the service treatment records is not determinative.  

(d)  Is it at least as likely as not that a service-connected disability, CAUSED or AGGRAVATED (permanently worsened beyond that due to the natural disease process) any of the claimed current disabilities listed above?

The examiner should note that VA will not concede aggravation of the non-service connected disability by a service-connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements.

5.  Afford the Veteran a VA examination to determine whether he has current residuals of brain injury or TBI that are at least as likely as not the result of electroshock therapy or an injury in which a ships hatch hit his head in service.

The examiner should note that notwithstanding the absence of treatment records, the Veteran is competent to report the in-service electroshock therapy and ship's hatch injury.  

8.  If a benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case (SSOC) and before returning the record to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

